EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 In connection with the quarterly report of Integrated Freight Corporation (the "Company") on Form 10-Q for the quarter endedSeptember 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned principal executive officer and the principal financial officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 21, 2011 By: /s/Paul A. Henley Paul A. Henley, Chief Executive Officer (Principal Executive and Principal Operating Officer) By: /s/Paul A. Henley Paul A. Henley, Chief Financial Officer (Principal Financial and Principal Accounting Officer)
